Dear Mr. Abels:
Reference is made to your recent request for an opinion of this office regarding the collection of fire protection district service charges in Livingston Parish. Specifically, you are interested in determining whether you, as assessor, have the authority or the responsibility for the collection of such service charges.
Implicitly your question must be examined in light of R.S.40:1501.2 which authorizes fire protection districts located within Livingston Parish to assess service charges upon residential and commercial structures located within their boundaries. Pertinently, that statute provides:
      "The governing authority of any fire protection district assessing a service charge or rates of service charges for fire protection services as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such service charges, including any means authorized by law for collection of taxes." [R.S. 40:1502.1C(1)(a). Emphasis supplied.]
As you are aware, ad valorem taxes are carried on the tax rolls by the assessor. It is, therefore, our opinion that service charges levied by a fire protection district can be carried on the tax rolls by the assessor if having the charges carried on the tax roles will assist the fire protection district in its collection efforts.
Although it is our opinion that fire protection service charges can be carried on the tax rolls, our research did not reveal anyrequirement that such service charges be carried the tax rolls. As such, it is our opinion that you do not have to carry fire protection district service charges on the tax rolls unless a mutually agreeable arrangement can be made between you and the district.
We trust the foregoing to adequately respond to your inquiry.
Yours very truly,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv